In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-14-00364-CV


                         IN THE INTEREST OF R.J.G., A CHILD

                            On Appeal from the 64th District Court
                                    Hale County, Texas
           Trial Court No. A36136-0807, Honorable Robert W. Kinkaid Jr., Presiding

                                    November 14, 2014

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Appellant James L. Gunter filed a notice of appeal of the trial court’s June 27,

2014 modification order in a suit affecting the parent-child relationship. Gunter’s motion

for new trial was overruled. We dismiss the appeal for want of prosecution and failure

to comply with a directive of this court.


       Gunter’s notice of appeal was filed October 10.1 In a written request filed on

October 20, the district clerk sought additional time to file the clerk’s record because

Gunter had not paid or made arrangements to pay for preparation of the clerk’s record.
       1
        The notice of appeal was filed within 15 days of the deadline. We granted
Gunter’s motion for extension of time to file the notice of appeal. TEX. R. APP. P. 26.3.
By letter of October 21, we ordered Gunter to make acceptable payment arrangements

by November 5, and advised him that failure to comply would subject the appeal to

dismissal for want of prosecution without further notice. See TEX. R. APP. P. 37.3(b).

We further directed the district clerk to file a status report if Gunter failed to make

payment arrangements as directed. The district clerk has filed a status report indicating

that she mailed the bill of costs to counsel for Gunter on October 23, 2014, and stating

that Gunter nonetheless has not paid or made payment arrangements for preparation of

the clerk’s record.2


       Because no clerk’s record was filed in this appeal due to the fault of Gunter after

receiving a reasonable opportunity to cure his failure to make payment arrangements,

we dismiss the appeal for want of prosecution and for failure to comply with a directive

of the court. See TEX. R. APP. P. 37.3(c), 42.3(b),(c).




                                                 Per Curiam




       2
         Gunter has not paid the filing fee for this appeal nor has he offered proof of
indigence. He has not responded to an October 21 letter from this court’s clerk notifying
him of the defect, and affording ten days for correction.

                                             2